Exhibit AGREEMENT AND RELEASE Agreement and Release (“Agreement”) executed this 29th day of April, 2009, by and between Hilda A. Manuel (“Employee”) who resides at P.O. Box 292, Kiamesha Lake, New York 12751 and Empire Resorts, Inc., a Delaware Corporation, and its parents, subsidiaries and affiliates, with an address at Monticello, New York 89074 (the “Company”). 1.Employee’s employment shall be terminated effective April 30, 2009 (“Termination Date”).As of the Termination Date, her current duties, responsibilities, office and title shall cease. 2. (a)Within ten (10) days of the Release Effective Date, defined below, the Company shall pay to Employee a lump sum payment of $45,000 and a lump sum payment of $25,000 for a relocation allowance, less applicable withholdings and deductions. (b)Health insurance provided by the Company for senior officers will be provided through December 31, 2009, the termination date of the Consulting Agreement of even date herewith between the Employee and the Company.Thereafter, Employee will be eligible for continuation of benefits pursuant to COBRA. (c)All options to purchase common stock of the Company held by Employee, as listed on Exhibit A attached hereto, shall continue to vest pursuant to their terms and remain exercisable through the dates set forth on Exhibit A. (d)Provided that prior to the Termination Date, Employee returns her Company owned laptop and Blackberry to the Company temporarily for removal of Company information and that Employee assumes responsibility for ongoing software license and usage charges, the Company will permit Employee to keep the laptop and blackberry for personal use, including original equipment software. (e)Employee agrees to make herself reasonably available to the Company for one year following the Termination Date, up to and including April 30, 2010, to provide consulting services to the Company, at a rate and at times to be agreed upon by the parties. 3.Employee agrees and acknowledges that the payments and benefits provided for in Paragraph 2 exceed any payments to which she would otherwise be entitled under any policy, plan, and/or procedure of the Company absent her signing an Agreement and Release.Employee acknowledges that she has been paid for work performed up to and including the Termination Date and that there is nothing owed for accrued but unused vacation, if any. 4.Employee shall have up to twenty-one (21) days from the date of Employee’s receipt of this Agreement, to consider the terms and conditions of the Agreement.Employee may accept this Agreement at any time during the twenty-one (21) day period by executing it before a notary and returning it to Eileen Cavanaugh, Empire Resorts, Inc.204 Route 17BMonticello, New York 12701, no later than 5:00 p.m. on the twenty-first (21st) day after Employee’s receipt of this Agreement.Thereafter, Employee will have seven (7) days to revoke this Agreement by stating her desire to do so in writing to Eileen Cavanaugh, at the address listed above, no later than 5:00 p.m. on the seventh (7th) day following the date Employee signs this Agreement.The effective date of this Agreement shall be the eighth (8th) day following Employee’s signing of this Agreement (the “Release Effective Date”), provided the Employee does not revoke the Agreement during the revocation period.In the event Employee does not accept this Agreement as set forth above, or in the event Employee revokes this Agreement during the revocation period, this Agreement, including but not limited to the obligation of the Company and their subsidiaries and affiliates to provide the payments and benefits referred to in Paragraph 2 above (unless otherwise required by law), shall automatically be deemed null and void. 5. (a)In consideration of the payments and benefits referred to in this Agreement, Employee for herself and for her heirs, executors, and assigns (hereinafter collectively referred to as the “Releasors”), forever releases and discharges the Company and any and all of their parent corporations, subsidiaries, divisions, affiliated entities, predecessors, successors and assigns, and any and all of their employee benefit and/or pension plans or funds, and any of their past or present officers, directors, agents, trustees, administrators, employees or assigns (whether acting as agents for such entities or in their individual capacities), (hereinafter collectively referred to as the “Company Releasees”), from any and all claims, demands, causes of action, fees and liabilities of any kind whatsoever (based upon any legal or equitable theory, whether contractual, common-law, statutory, decisional, federal, state, local or otherwise), whether known or unknown, which Releasors ever had, now have or may have against the Company Releasees by reason of any actual or alleged act, omission, transaction, practice, conduct, occurrence, or other matter from the beginning of the world up to and including the Release Effective Date, except for the obligations of the Company under this Agreement. (b)Without limiting the generality of the foregoing Paragraph 5(a), this Agreement is intended to and shall release the Company Releasees from any and all claims arising out of Employee’s employment with Company Releasees and/or the termination of Employee’s employment, including but not limited to any claim(s) under or arising out of (i) Title VII of the Civil Rights Act of 1964, as amended; (ii) the Americans with Disabilities Act, as amended; (iii) the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (excluding claims for accrued, vested benefits under any employee benefit plan of the Company in accordance with the terms of such plan and applicable law); (iv) the Age Discrimination in Employment Act, as amended, or the Older Workers Benefit Protection Act; (v) the WARN Act; (vi) the New York State and City Human Rights Laws; (vii) the Delaware Fair Employment Practices Act; (viii) the Nevada Fair Employment Practices Act; (ix) the Arizona Civil Rights Act; (x) Section 806 of the Sarbanes Oxley Act of 2002; (xi) alleged discrimination or retaliation in employment (whether based on federal, state or local law, statutory or decisional); (xii) the terms and conditions of Employee’s employment with the Company, the termination of such employment, and/or any of the events relating directly or indirectly to or surrounding that termination; and (xiii) any law (statutory or decisional) providing for attorneys’ fees, costs, disbursements and/or the like.The releases set forth in this Agreement are not intended to and do not release the Company from any of its obligations under this Agreement. 2 (c)Notwithstanding the foregoing, nothing in this Agreement shall be construed to prevent Employee from filing a charge with or participating in an investigation conducted by any governmental agency, including, without limitation, the United States Equal Employment Opportunity Commission (“EEOC”) or applicable state or city fair employment practices agency, to the extent required or permitted by law.Nevertheless, Employee understands and agrees that she is waiving any relief available (including, for example, monetary damages or reinstatement), under any of the claims and/or causes of action waived in Paragraphs 5(a) and (b), including but not limited to financial benefit or monetary recovery from any lawsuit filed or settlement reached by the EEOC or anyone else with respect to any claims released and waived in this Agreement. 6. (a)Employee agrees that she has not and will not publicly disparage (or induce or encourage others to publicly disparage) the Company or the Company Releasees.The Company agrees to cause its directors and officers not to publicly disparage (or induce or encourage others to publicly disparage) Employee. (b)Employee agrees to immediately return to the Company any and all originals and copies of documents, materials, records, computers, blackberries and other electronic devices or other items in her possession or control belonging to the Company or containing proprietary information relating to the Company, except as provided in section 2(e). (c)(i)Employee understands that during her employment, she may have had access to unpublished and otherwise confidential information both of a technical and non-technical nature, relating to the business of the Company and any of its parents, subsidiaries, divisions, affiliates (collectively, “Affiliated Entities”), or clients, including without limitation any of their actual or anticipated business, research or development, any of their technology or the implementation or exploitation thereof, including without limitation information Employee and others have collected, obtained or created, information pertaining to clients, accounts, vendors, prices, costs, materials, processes, codes, material results, technology, system designs, system specifications, materials of construction, trade secrets and equipment designs, including information disclosed to the Company by others under agreements to hold such information confidential (collectively, the “Confidential Information”).Employee agrees to observe all Company policies and procedures concerning such Confidential Information.Employee further agrees not to disclose or use, either during her employment or at any time thereafter, any Confidential Information for any purpose, including without limitation any competitive purpose, unless authorized to do so by the Company in writing, except that she may disclose and use such information when necessary in the performance of her duties for the Company.Employee’s obligations under this Agreement will continue with respect to Confidential Information until such information becomes generally available from public sources through no fault of Employee.Notwithstanding the foregoing, however, Employee shall be permitted to disclose Confidential Information as may be required by a subpoena or other governmental order, provided that she first notifies the Company of such subpoena, order or other requirement and allows the Company the opportunity to obtain a protective order or other appropriate remedy. 3 (ii)Except as expressly provided in subsection 2(d) of this Agreement, on or before the Termination Date, Employee will promptly deliver to the Company all documents, records, files, notebooks, manuals, letters, notes, reports, customer and supplier lists, cost and profit data, e-mail, apparatus, computers, blackberries or other PDAs, hardware, software, drawings, blueprints, and any other material of the Company or any of its Affiliated Entities or clients, including all materials pertaining to Confidential Information developed by Employee or others, and all copies of such materials, whether of a technical, business or fiscal nature, whether on the hard drive of a laptop or desktop computer, in hard copy, disk or any other format, which are in her possession, custody or control. (d)(i)Employee agrees that until twelve (12) months after the termination of her employment, Employee will not, directly or indirectly, including on behalf of any person, firm or other entity, employ or solicit for employment any employee of the Company or any of its Affiliated Entities, or anyone who was an employee of the Company or any of its Affiliated Entities within the six (6) months prior to the termination of Employee’s employment, or induce any such employee to terminate his or her employment with the Company or any of its Affiliated Entities. (ii)Employee further agrees that until twelve (12) months after the termination of her employment, Employee will not, directly or indirectly, including on behalf of any person, firm or other entity, without the express written consent of an authorized representative of the Company, (a) perform services (as defined below) for any Competing Business (as defined below), whether as an employee, consultant, agent, contractor or in any other capacity, (b) hold office as an officer or director or like position in any Competing Business, (c) request any present or future customers or suppliers of the Company or any of its Affiliated Entities to curtail or cancel their business with the Company or any of its Affiliated Entities, and (d) accept business from such customers or suppliers of the Company or any of its Affiliated Entities directly or indirectly on behalf of a Competing Business.These obligations will continue for the specified period regardless of whether the termination of Employee’s employment was voluntary or involuntary or with or without Cause. (iii)“Competing Business” means any entity or person (other than the Company) which is engaged in the operation, development or planning of, or the preparation of applications or obtaining of approvals for, gaming projects within the
